Case: 3:01-mc-00019-WHR Doc #: 6 Filed: 03/16/21 Page: 1 of 1 PAGEID #: 15

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA,

Plaintiff,

VS. : CASE NO: 3:01-MC-19
: JUDGE RICE

DONALD E. HUNTER,
Defendant.
ORDER APPROVING RENEWAL OF THE
UNITED STATES’ JUDGMENT LIEN
Based on the United States' Motion and good cause appearing therefore, THE COURT
HEREBY APPROVES the renewal of the United States of America’s judgment lien against
Defendant, DONALD E. HUNTER in accordance with the provisions of the Federal Debt

Collection Procedure Act, 28 U.S.C. § 3201.

DATED this _ i S1\4 day of — iInare\y , 2021,

[>
bad OAV a) yo

United States District Judge
